Citation Nr: 1546030	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1971 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky. In that decision, the RO granted service connection for PTSD. 

In a September 2013 decision, the Board awarded an initial increased rating to 50 percent for the PTSD and remanded the issue of TDIU. The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court). The Court remanded the issue back to the Board via a July 2014 Memorandum Decision, which stated the Board failed to account for favorable evidence in the record and inappropriately cited to the ameliorating effects of medication (See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012). Meanwhile, the issue of TDIU remained pending at the Agency of Original Jurisdiction (AOJ). The Board remanded the issue of an initial increased rating for PTSD to the AOJ in June 2015 because no waiver was provided for AOJ review of evidence added to the file since the last adjudication of the case. 

The issue of service connection on a secondary basis for the side of effects of medication (weight gain, "medication induced unsteadiness," and "mental haze") has been raised by the September 2015 informal hearing presentation, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

The issues of an initial increased rating for PTSD and TDIU may not be bifurcated because occupational impairment is referenced in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

In the September 2013 remand, the Board requested that the Veteran be sent Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). The Board does not find confirmation in the file that the form and letter were sent to the Veteran. On remand, such development should be completed. See Stegall v. West, 11 Vet. App. 268 (1998).

Also, it appears the Veteran's December 2008 meeting with VA vocational rehabilitation specialist was a one-time meeting for the purposes of applying for disability benefits, however, the AOJ should confirm whether there is further VA vocational rehabilitation records for the Veteran and, if so, associate them with the file. Moore v. Gober, 10 Vet. App. 436, 440 (1997) (VA is obliged to obtain and consider such vocational rehabilitation records in evaluating a claim for TDIU). 

If the Veteran responds with further information and/or VA Form 21-8940, the file should be returned to the January 2015 VA examiner. The Board had requested in 2013 that an examiner "opine whether the appellant's PTSD precludes him from securing and following substantially gainful employment, without regard to any nonservice-connected disorders." However, since the issuance of the remand, the Board finds it is more appropriate to only solicit commentary regarding the Veteran's ability to gain and maintain substantially gainful employment. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator). 

After the above development is completed, if the issue may not be granted, the AOJ should refer the issue of TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any updated VA treatment records with the file. Ensure compliance with 38 C.F.R. § 3.159(e). 

2. Determine the existence of any VA vocational rehabilitation records; associate any available records with the file. Ensure compliance with 38 C.F.R. § 3.159(e).

3. Send the Veteran proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

4. Return the file to the January 2015 VA examiner and request the examiner re-review the file. The examiner should attempt to determine the Veteran's likely degree of functional impairment with respect to securing and maintaining substantially gainful employment for the entire time period on appeal (from December 2008 to the present). The examiner should explain the ways in which the PTSD symptoms would prevent the Veteran from performing work which his education and occupational experience would otherwise qualify him.

For example, would the Veteran's PTSD preclude him from supervising others, accepting orders from superiors, arriving to work timely and maintaining appropriate concentration and communication skills? 

The examiner should specifically discuss the Veteran's educational background and employment history in the context of PTSD symptoms only (see January 2012 VA examination report, February 2010 VA psychiatrist letter, August 2008 pension claim and February 2004 SSA decision). 

5. If the TDIU is not granted in full and the PTSD rating still does not meet the schedular requirements for TDIU under § 4.16(a), refer the claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

6. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

